DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim(s) is/are directed to a signal per se, (see MPEP § 2106, subsection I). The claim recites a data carrier which can be embodied in a non-tangible, i.e., transient medium, such as a carrier signal/wave.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 recites the limitation "the sensor opening has an opening diameter selected from the range of 0.9≤d5/D2≤1.1”.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-10 and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 20170224270 to Stamnes.
Regarding Claim 1, Stamnes discloses a system comprising a sensor for measuring a skin parameter (Figs. 1-4, OTD system 101; ¶¶ [0033]-[0045]), the sensor comprising a plurality of spatially separated light sources configured to provide light source light (Figs. 1-4, LEDs 305; ¶¶ [0033]-[0045]), and one or more detectors configured at a first distance from the light sources (Figs. 1-4, imaging system comprising at least one camera 307 and series of mirrors 303; ¶¶ [0033]-[0045]); the first distance is selected from the range of 5-80 mm (Figs. 2-4, at  ¶ [0039] “the observation window may be between about 1.5 and about 5 cm in diameter”, proportionality of scale model of Fig. 2 indicates a distance between mirrors 303 and LEDs 305 of approximately the same dimension, and a distance between the camera 307 and LEDs 305 of approximately 4x the diameter; ¶¶ [0033]-[0045]), wherein the sensor is configured to provide the light source light with optical axes under an angle relative to an optical axis of the sensor selected from the range of 10-80° (Figs. 1-4, plane mirror M1 for central view image, plane mirrors M2, M3 for upper 30 degree oblique image and plane mirrors M4, M5 for lower 45 degree oblique image; ¶¶ [0033]-[0045]), wherein the sensor comprises at least three light sources (Figs. 1-4, 12 LEDs 305; ¶¶ [0033]-[0045]), wherein the light sources are configured to provide unpolarized light source light (Figs. 1-4, 12 LEDs 305 not disclosed as polarized; ¶¶ [0033]-[0045]), wherein the system further comprises an analysis system wherein the analysis system is configured to generate a corresponding skin sensor value on the basis of a detector response of the one or more detectors at one or more wavelengths selected from a spectral range of 350-780 nm (Figs. 1-4 and 6-8, spectral radiometer map creation based on bio-optical model that relates physiological properties of skin tissue with 30 images recorded at 10 different wavelengths (from about 365-about 880 nm); ¶¶ [0033]-[0054]). 
Regarding Claim 2, Stamnes discloses the analysis system is configured to generate a corresponding skin sensor value on the basis of one or more of a detector response of the one or more detectors in the entire wavelength range of 370-740 nm, a detector response of the one or more detectors at one or more wavelengths selected from the spectral range of 370-420 nm, and a detector response of the one or more detectors at one or more wavelengths selected from the spectral range of 600-650 nm (Figs. 1-4 and 6-8, spectral radiometer map creation based on bio-optical model that relates physiological properties of skin tissue with 30 images recorded at 10 different wavelengths (from about 365-about 880 nm); ¶¶ [0033]-[0054]).
Regarding Claim 3, Stamnes discloses the analysis system is configured to generate a corresponding skin sensor value on the basis of a detector response of the one or more detectors at one or more wavelengths selected from the spectral range of 370-420 nm, and a detector response of the one or more detectors at one or more wavelengths selected from the spectral range of 600-650 nm (Figs. 1-4 and 6-8, spectral radiometer map creation based on bio-optical model that relates physiological properties of skin tissue with 30 images recorded at 10 different wavelengths (from about 365-about 880 nm); ¶¶ [0033]-[0054]).
Regarding Claim 4, Stamnes discloses the light sources are configured to provide light source light only at one or more wavelengths selected from the spectral range of 370-420 nm, and at one or more wavelengths selected from the spectral range of 600-650 nm (Figs. 1-4 and 6-8, spectral radiometer map creation based on bio-optical model that relates physiological properties of skin tissue with 30 images recorded at 10 different wavelengths (from about 365-about 880 nm); ¶¶ [0033]-[0054]).
Regarding Claim 5, Stamnes discloses the analysis system is configured to generate a corresponding skin sensor value on the basis of the detector response of the one or more detectors in the entire wavelength range of 370-740 nm, the detector response of the one or more detectors at one or more wavelengths selected from the spectral range of 370-420 nm, and the detector response of the one or more detectors at one or more wavelengths selected from the spectral range of 600-650 nm (Figs. 1-4 and 6-8, spectral radiometer map creation based on bio-optical model that relates physiological properties of skin tissue with 30 images recorded at 10 different wavelengths (from about 365-about 880 nm); ¶¶ [0033]-[0054]).
Regarding Claim 6, Stamnes discloses the analysis system is configured to generate a corresponding skin sensor value on the basis of a detector response of the one or more detectors in the entire wavelength range of 350-780 nm excluding the wavelength ranges 440-620 nm and 640-740 nm (Figs. 1-4 and 6-8, spectral radiometer map creation based on bio-optical model that relates physiological properties of skin tissue with 30 images recorded at 10 different wavelengths (from about 365-about 880 nm); ¶¶ [0033]-[0054]).
Regarding Claim 7, Stamnes discloses one or more detectors are configured for detection of a part of the wavelength range of 350-780 nm (Figs. 1-4 and 6-8, spectral radiometer map creation based on bio-optical model that relates physiological properties of skin tissue with 30 images recorded at 10 different wavelengths (from about 365-about 880 nm); ¶¶ [0033]-[0054]).
Regarding Claim 8, Stamnes discloses the analysis system is configured to determine the type of skin for measuring the skin parameter (Figs. 1-4 and 6-8, different types/classes of tissue lesions; ¶¶ [0032]-[0054], [0095]-[0108], Table 1), and wherein on the basis of the type of skin, the analysis system is configured to select the one or more wavelengths for generating the corresponding skin sensor value (Figs. 1-4 and 6-8, selection of expert sensing for different types/classes of tissue lesions; ¶¶ [0032]-[0054], [0095]-[0108], Table 1).
Regarding Claim 9, Stamnes discloses the sensor further comprises a sensor opening downstream of the light sources and downstream of the detector for propagation of the light source light out of the sensor and for entrance of reflected sensor light into the sensor, and wherein the sensor opening has a circular shape (Figs. 1-4, circular lens 2 opening with diameter L3 and/or circular observation window; ¶¶ [0033]-[0045]).
Regarding Claim 10, Stamnes discloses the detector has a field of view with an equivalent diameter at the sensor opening, wherein the sensor opening has an opening diameter selected from the range of 0.9≤d5/D2≤1.1, and wherein the opening diameter is at maximum 15 mm (Figs. 1-4, circular lens 2 opening with diameter L3 and/or circular observation window; ¶¶ [0033]-[0045]).
Regarding Claim 12, Stamnes discloses the device comprises a sensing mode (Figs. 1-4 and 6-8, spectral radiometer map creation based on bio-optical model that relates physiological properties of skin tissue with 30 images recorded at 10 different wavelengths; ¶¶ [0033]-[0054], [0072]), wherein the light sources are configured to sequentially provide the light source light (Figs. 1-4 and 6-8, 30 images sequentially illuminated at 10 different wavelengths; ¶¶ [0033]-[0054], [0072]), wherein the detector is configured to sequentially detect reflected light source light, and configured to generate corresponding detector signals (Figs. 1-4 and 6-8, 30 images sequentially recorded at 10 different wavelengths; ¶¶ [0033]-[0054], [0072]), wherein the analysis system is configured to generate a corresponding skin sensor value in dependence of a sensor signal of the sensor (Figs. 1-4 and 6-8, spectral radiometer map creation based on bio-optical model that relates physiological properties of skin tissue with 30 images recorded at 10 different wavelengths; ¶¶ [0033]-[0054], [0072]), wherein the skin sensor value is based on an average of respective detector signals, wherein the sensor has a sensor optical axis (Figs. 1-4 and 6-8, spectral radiometer map creation based on bio-optical model with averages of 30 images recorded at 10 different wavelengths; ¶¶ [0033]-[0054], [0065], [0077]-[0078], [0098]), and wherein the light sources are configured rotationally symmetric around the sensor optical axis (Figs. 1-4, LEDs 305 arranged rotationally symmetric around lens; ¶¶ [0033]-[0045]).
Regarding Claim 13, the method of the claim appears to be met by the operation of the system of Claim 1.
Regarding Claim 14, Stamnes discloses a data carrier having stored thereon program instructions, which when executed by the system causes the system to execute the method according to claim 13 (¶ [0040]).

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BOLDUC whose telephone number is (571)270-1602. The examiner can normally be reached M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay, Jr. can be reached on (571) 272-1672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID J BOLDUC/Primary Examiner, Art Unit 2852